DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-2, 5-8, and 21-34 are currently pending. 
Claims 5-7, 22-23, 25-26, 28-29, and 31-32 are withdrawn. 
Claims 8, 21, 24, 27, 30, 33 and 34 are objected to.
Claims 1 and 2 are rejected.   

Response to Amendment/Arguments
The Amendment filed 25 May 2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 

Objection to the Claims
The objection of claim 1 for informalities has been overcome by the amendment correcting the informalities. The objection has been withdrawn. 

Improper Markush Grouping Rejection
The rejection of claims 1-2 and 21 for containing an improper Markush grouping of alternatives has been overcome by the amendment to claim 1 excluding N as an option for Q5, Q6, Q7, and Q8. The ring 
    PNG
    media_image1.png
    92
    101
    media_image1.png
    Greyscale
 is now essentially an optionally substituted phenyl ring, which qualifies as a substantial structural feature shared by the Markush alternatives. The rejection has been withdrawn.

35 USC § 102 Rejection
The rejection of claims 1 and 2 under pre-AIA  35 USC 102(b) for being anticipated by 

Dudash et al. (Example 42: 
    PNG
    media_image2.png
    516
    309
    media_image2.png
    Greyscale
)  has been overcome by limiting R3a/R3b of formula 
    PNG
    media_image3.png
    326
    443
    media_image3.png
    Greyscale
 to hydrogen. This excludes the prior art compound that has a substituted alkyl group for one of R3a and R3b. The rejection has been withdrawn. 
35 USC § 103 Rejection
The rejection of claims 1-2 and 8 under pre-AIA  35 USC 103(a) for being obvious over Rӧhrig is withdrawn for claim 8 in view of Applicant’s remarks, but is maintained for claims 1-2. The rejection is based on the obviousness of the compounds 
    PNG
    media_image4.png
    437
    876
    media_image4.png
    Greyscale
, which are positional isomers of Example 6, 
    PNG
    media_image5.png
    284
    482
    media_image5.png
    Greyscale
. According to the rejection, the compound 
    PNG
    media_image6.png
    267
    242
    media_image6.png
    Greyscale
 is described as having a structure of the formula
    PNG
    media_image3.png
    326
    443
    media_image3.png
    Greyscale
, wherein Q4 is CR1d, R1d is alkylamino and wherein the alkyl group is substituted. Applicants disagree with this description. See Remarks p. 12. Applicant asserts that the group 
    PNG
    media_image7.png
    114
    193
    media_image7.png
    Greyscale
 is not a substituted saturated C1 hydrocarbon group because the carbon is substituted with a double bonded oxygen, therefore adding a degree of unsaturation to the carbon atom. This is not found persuasive because, according to the specification ([00102]), an oxo group is one of many “[s]uitable divalent substituents on a saturated carbon atom of an ‘optionally substituted’ group”. In the group 
    PNG
    media_image7.png
    114
    193
    media_image7.png
    Greyscale
, -CH3 is the optionally substituted alkyl group, where the substituents are oxo (=O) and 2-chlorothiophene. The methyl group is optionally substituted based on the definition of “alkyl” in the specification ([0063]-[0064]), which states that the “alkyl group can also be substituted or unsubstituted” and that the use of the term “alkyl” in one instance “is not meant to imply that the term “alkyl” does not also refer to specific terms such as ‘alkylalcohol’ and the like.” Since a methyl group is a saturated hydrocarbon and the specification definition of “alkyl” permits substitution that includes oxo, the group 
    PNG
    media_image7.png
    114
    193
    media_image7.png
    Greyscale
 falls within the claimed scope of “alkyl” with respect to the alkylamino group of R1d. Therefore, claims 1 and 2 remain obvious over  Rӧhrig.



Scope of the Elected Invention
Examination of the Markush-type claims has been extended as necessitated by amendment. The full scope of claims 8, 21, 24, 27, 30, 33 and 34 has been searched and found allowable. However, prior art was found when extending the search of claim 1. Since art was found on a non-elected species, the restriction/election requirement remains in effect. 
Claims 5-7, 22-23, 25-26, 28-29, and 31-32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chemical Abstract Service, STN Database [online], Registry No. 877149-60-5 [Entered STN: 17 Mar 2006].
Reg. No. 877149-60-5 is the compound 
    PNG
    media_image8.png
    263
    411
    media_image8.png
    Greyscale
,
which anticipates the claims as follows:
Claim 1, drawn to a compound of the formula 
    PNG
    media_image9.png
    267
    379
    media_image9.png
    Greyscale
, wherein:
L is C=O, 
Q1 is C-CH3,
Q2 and Q4 are CH,
Q3 is Br,
Q5-Q8 are CH,
R3a, R3b, R7a and R7b are H,
R4 is -L2-Ar2, L2 is -O-, and Ar2 is pyridinyl. 
Claim 2, wherein L is C=O.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rӧhrig et al. US 2011/0034467 A1 (pub. Feb. 10, 2011).
Rӧhrig et al. teaches compounds of formula (I),
    PNG
    media_image10.png
    231
    456
    media_image10.png
    Greyscale
, wherein “the (CH2)m group is attached in the 1- or 2-position to the phenyl ring” (claim 1), for the treatment of various diseases including Alzheimer’s disease ([0222]). The compound salt of Example 6, 
    PNG
    media_image11.png
    291
    477
    media_image11.png
    Greyscale
([0343]), is representative.
The difference between the compound of Example 6 and that of the instant claims            (
    PNG
    media_image12.png
    323
    440
    media_image12.png
    Greyscale
) is the position of attachment between the -(CH2)m- group and the phenyl ring. In Example 6, the (CH2)m group is attached in the 2-position to the phenyl ring, whereas the compound of the instant claims has the (CH2)m group attached in the 1-position to the phenyl ring. 
It is well-established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify because positional isomers are expected to be preparable by the same method and to have generally the same properties.  This expectation is also motivation for preparing the position isomers. See In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  
In this case, Rӧhrig et al. teaches compounds of formula (I),
    PNG
    media_image10.png
    231
    456
    media_image10.png
    Greyscale
, are useful for the treatment of diseases, such as Alzheimer’s disease ([0222]), wherein “the (CH2)m group is attached in the 1- or 2-position to the phenyl ring” (claim 1). In other words, both position isomers are useful for treating Alzheimer’s disease. Since the compound of Example 6 is one of 10 “lead” compounds, a PHOSITA would have been motivated to select said compound as a starting point for designing a new drug having the (CH2)m group attached in the 1-position to the phenyl ring with the expectation that the new compound would have similar therapeutic properties based on Rӧhrig et al. teaching that both positional isomers are similarly useful for the same therapeutic purpose.
In conclusion, of Rӧhrig et al. renders obvious the claimed compound as follows:

[AltContent: rect]
    PNG
    media_image13.png
    426
    844
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    416
    479
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    417
    385
    media_image15.png
    Greyscale
Claim 1, drawn to a pharmaceutically acceptable salt of a compound of the formula 
    PNG
    media_image9.png
    267
    379
    media_image9.png
    Greyscale
, wherein: 
L is C=O, 
Q1 is N, 
Q2-Q3 are CH, 
Q4 is CR1d, R1d is C1 alkylamino (wherein “alkyl is generally used to refer to both unsubstituted and substituted alkyl groups” per [0064] of the Specification),
Q5-Q8 are CH,
R3a and R3b are H,
R4 is Cy1, Cy1 is C3 heterocycloalkenyl substituted with –NH2, and 
R7a and R7b are H.
Claim 2, drawn to a pharmaceutically acceptable salt of a compound of claim 1, wherein L is C=O.

Allowable Subject Matter
Claims 8, 21, 24, 27, 30, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner
Art Unit 1626